Appeal by the de*702fendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered December 20, 2004, convicting him of assault in the second degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the evidence presented was legally insufficient to disprove the defense of justification and establish that one of the victims suffered a physical injury within the meaning of Penal Law § 10.00 (9) are unpreserved for appellate review (see People v Finger, 95 NY2d 894, 895 [2000]; People v Alston, 42 AD3d 468 [2007]; People v Carranza, 306 AD2d 351, 352 [2003], affd 3 NY3d 729 [2004]). In any event, -viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to disprove the defendant’s justification defense and establish that the victim in question suffered a physical injury.
Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Wolf, 16 AD3d 1167 [2005]; People v Holmes, 9 AD3d 689 [2004]; People v Baa, 189 AD2d 771 [1993]). Skelos, J.P., Fisher, Dillon and McCarthy, JJ., concur.